728 N.W.2d 866 (2007)
Marcia DOWNS, f/k/a Marcia Douglas, Personal Representative of the Estate of Natasha Douglas, Deceased, Plaintiff-Appellee,
v.
NORTHERN MICHIGAN HOSPITALS, INC., d/b/a Northern Michigan Hospital, Defendant-Appellant, and
Marilyn Keebler, f/k/a Marilyn S. Morris, Debbie Pluim, a/k/a Debra Pluim, Daniel J. Verburg, Daniel J. Verburg, M.D., P.C., d/b/a Bay View Obstetrics & Gynecology, and Jeffrey W. Wilder, Defendants-Appellees.
Marcia Downs, f/k/a Marcia Douglas, Personal Representative of the Estate of Natasha Douglas, Deceased, Plaintiff-Appellant,
v.
Marilyn Keebler, a/k/a Marilyn S. Morris, Daniel J. Verburg, Jeffrey W. Wilder, Daniel J. Verburg, M.D., P.C., d/b/a Bay View Obstetrics & Gynecology, and Northern Michigan Hospitals, Inc., d/b/a Northern Michigan Hospital, Defendants-Appellees, and
Debbie Pluim, a/k/a Debra Pluim, Defendant.
Docket Nos. 132888, 132893. COA No. 253611.
Supreme Court of Michigan.
April 4, 2007.
*867 On order of the Court, the applications for leave to appeal the November 28, 2006 judgment of the Court of Appeals are considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hospital (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present applications for leave to appeal, we ORDER that the applications be held in ABEYANCE pending the decision in that case.